This is a companion to the case of the same title, 107 Vt. 59,176 A. 302. It differs from that case in these respects: The persons relieved by the plaintiff were poor persons and residents of the defendant city; the complaint is brought under P.L. 3923; and the amount claimed is $11.15.
It is plain enough from what we said in the other case, that a recovery could have been had therein for the services and expenses here sued for. But the plaintiff chose to proceed upon the statute above referred to, under which there can be no recovery, for the simple reason that that statute does not provide a remedy by suit.
One who voluntarily aids a pauper is without a remedy against the town. Churchill v. West Fairlee, 17 Vt. 447; Chelsea v.Washington, 48 Vt. 610, 614. There are no equities in pauper matters. They are regulated by arbitrary rules. Waitsfield v.Craftsbury, 87 Vt. 406, 408, 89 A. 466, Ann. Cas. 1916C, 387.
Judgment affirmed.